Fourth Court of Appeals
                                     San Antonio, Texas
                                            March 6, 2017

                                        No. 04-16-00741-CV

                                         Galdino MOLINA,
                                             Appellant

                                                  v.

                                       David CERVANTES,
                                             Appellee

                   From the County Court At Law No. 10, Bexar County, Texas
                                    Trial Court No. 391399
                            Honorable Karen Crouch, Judge Presiding


                                           ORDER
        On March 2, 2017, Appellant moved this court to supplement the clerk’s record with
documents from a related trial court record. The motion does not certify that it was served on the
trial court clerk.
        To ensure any additional documents are included in the appellate record, Appellant “may
by letter direct the trial court clerk to prepare, certify, and file in the appellate court a supplement
containing the omitted item[s].” See TEX. R. APP. P. 34.5(c)(1).



                                                        _________________________________
                                                        Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2017.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court